Lundberg Stratton, J.,
concurring in part and dissenting in part. The majority has spoken, and DeRolph is now the decision of this court. Therefore, I believe all justices can participate fully in deciding all subsequent motions filed in DeRolph.
I concur in the conclusions reached by the majority on the motion for clarification as to the continued viability of property tax as a source of funding, as well as the contractual validity of any loans made until March 24, 1998, when the stay expires.
However, I join in Justice Cook’s and Chief Justice Moyer’s dissents as to the motion to reconsider, believing strongly, as Justice Cook points out, that the judiciary’s role in this matter is complete and that, as with all other legislation declared unconstitutional by this court, we must await new challenges to the new legislation. But if there is to be continuing jurisdiction, we should, as suggested by Chief Justice Moyer, retain jurisdiction in this court to review the remedial legislation upon the expiration of the stay, although I still question what authority we have to play such an unprecedented role. However, since this court is taking an activist role, and has ordered the legislature to remedy the situation, an unprecedented action to my knowledge and research, we should avert years of litigation by continuing our direct supervision of this case and answering questions such as those just presented, as they arise, when it is appropriate to do so, by a majority vote or through a master commissioner.
*424But I stress that my preferred course, as we do in all other cases where a statute is declared unconstitutional, is to end our involvement and let the other branches of government, the legislative and executive, remedy the problem. If all parties work together for the good of our children’s future, we may set a new precedent as a state that has no subsequent litigation and no further need for our services. We can only hope.
Therefore, I respectfully dissent from the remand as redefined by the majority opinion.